

116 HR 4429 IH: Fairness to Kids with Cancer Act of 2019
U.S. House of Representatives
2019-09-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4429IN THE HOUSE OF REPRESENTATIVESSeptember 20, 2019Mr. Fitzpatrick (for himself, Mr. Gottheimer, Ms. Stefanik, Mrs. Murphy of Florida, Mr. Brendan F. Boyle of Pennsylvania, and Mr. Kelly of Pennsylvania) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo ensure that a fair percentage of Federal cancer research funds are dedicated to pediatric cancer
			 research.
	
 1.Short titleThis Act may be cited as the Fairness to Kids with Cancer Act of 2019. 2.Percentage of Federal cancer research funds required To be used for pediatric cancer research (a)In generalFor fiscal year 2020 and each subsequent fiscal year, the President shall ensure that, of the total amount of Federal funds obligated for cancer research, the percentage obligated for pediatric cancer research is equal to the percentage described in subsection (b).
 (b)PercentageThe percentage described in this subsection is the percentage constituted by the ratio of the number of individuals who are under the age of 18 residing in the United States at the end of the fiscal year preceding the fiscal year to which subsection (a) is being applied, to the total number of individuals residing in the United States at such time, as determined by the Bureau of the Census.
			